internal_revenue_service number release date index number -------------------------- ------------------------------ ------------------------------- --------------------- ---------------------------------- in re ------------------------------- ----------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b03 plr-118469-05 date legend legend ------------------------------- taxpayer ------------------------- corp x ------------------------------------------- a b --------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ----------------------- date ----------------------- date ------ w ----- x ------------------- date --------------------- date ------------------ date ------------------ date ------- y --------------------- date court a --------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- case a ------------------------------------------------------------------ date date date date date complaint firm firm z ----------------------- -------------------------- ----------------------- ---------------------- ------------------------- --------------------------------------------------------------- ---------------------------------- ------------------------ ----------------- ------------------------------------------------------ this letter responds to your request of date supplemented by letters dear ----------------- dated date and date in which you requested a ruling on behalf of the above-referenced taxpayer specifically you have requested a ruling that amounts incurred to settle a class action lawsuit as well as attorney fees and other fees attributable to the lawsuit may be deducted as ordinary and necessary business_expenses under sec_162 of the internal_revenue_code facts following the merger taxpayer’s financial statements were consolidated with taxpayer is engaged in the business of a corp x was engaged in the business of providing b after extensive due diligence on date taxpayer and corp x announced that they had signed a definitive merger agreement pursuant to which taxpayer would acquire corp x the transaction closed on date on that date a specially created single purpose merger subsidiary of taxpayer merged with and into corp x with corp x surviving as a wholly owned subsidiary of taxpayer in the merger the former corp x shareholders received w shares of taxpayer’s stock in exchange for each share of corp x stock approximately x years later corp x was converted into a single member limited_liability_company that was wholly owned by taxpayer taxpayer then treated and continues to treat this entity as a division of taxpayer for u s federal_income_tax purposes those of corp x on date taxpayer issued a press release in which it announced its preliminary earnings for the quarter and fiscal_year ending date the first post-merger financial_accounting period shortly thereafter however taxpayer discovered that corp x may have improperly recognized revenue and on date taxpayer issued an additional press release in this press release taxpayer stated that certain transactions for the fiscal_year ending date were improperly recorded and had been reversed taxpayer also indicated that an audit was ongoing and that additional problems might be found on that date the price of taxpayer’s stock dropped on date taxpayer issued a press release describing the conclusions of its internal investigation of corp x and restated its financial results by revising revenues downwards for y fiscal years beginning with the fiscal_year ending date restatement was necessitated by several accounting improprieties allegedly perpetrated by corp x management over a period of years these accounting improprieties included the improper booking of revenues before the conditions required for revenue recognition were satisfied the improper booking of revenues that were contingent on future events the premature booking of revenue with respect to backdated contracts and other miscellaneous revenue adjustments relating to the timing of recognition of according to the date press release and taxpayer’s related sec filings the following the date press release numerous class action lawsuits were filed in the complaint the plaintiffs made claims against both taxpayer and corp x certain items expense underaccruals and the reversal of certain excess accruals the result of these improprieties was publication by corp x of false financial statements for the y fiscal years ending date against taxpayer and corp x under the federal securities laws the majority of these lawsuits were consolidated into a single case in court a under the caption case a in general the plaintiffs alleged that the public dissemination of inflated financial results by corp x management during the period from date the first date that corp x published allegedly fraudulent financial results through the day before date the date that taxpayer issued the first press release disclosing certain accounting improprieties had the effect of artificially inflating the value of corp x’s securities from date and taxpayer’s securities from date the prayer for relief sought compensatory_damages on behalf of all class members costs and expenses and such other relief that court a may require under various sections of the securities exchange act of the exchange act u s c sec_78j b 78n 78t a and the rules promulgated thereunder c f_r 10b-5 14a-9 with regard to corp x the complaint alleged that corp x and certain of its officers violated section b of the exchange act u s c sec_78j b and rule 10b-5 c f_r 10-5b collectively the section b claims by participating in a scheme to intentionally defraud investors and the public markets through conduct designed to inflate corp x’s financial results and conceal its true financial condition according to the complaint this scheme was accomplished by a variety of devices to create revenue and earnings including the use of the accounting improprieties discussed above moreover the complaint alleged that the scheme enabled corp x to publish false financial results with such information appearing in year-end and quarterly financial statements 10k and 10q filings registration statements press releases the taxpayer corp x joint proxy statements and annual and quarterly reports finally the complaint alleged that the publication of these fraudulent results allowed corp x to use its stock as currency to acquire other companies at artificially low prices and accomplish the merger with taxpayer these claims against corp x were brought on behalf of persons who purchased or otherwise acquired corp x securities from date the first date that corp x published all allegedly fraudulent financial results through date the merger date these claimants included not only those persons who acquired corp x stock on the open market but also those persons who acquired corp x stock in exchange for the stock of various target corporations that were acquired by corp x between the specified dates these section b claims against corp x were also made on behalf of persons who purchased taxpayer’s securities from date the merger announcement date through the day before date the date that taxpayer issued the first press release disclosing the accounting improprieties with regard to taxpayer the complaint alleged that taxpayer and certain of its officers had also violated section b of the exchange act and rule 10b-5 promulgated thereunder by knowingly making untrue and misleading statements about corp x’s financial condition and operating results these statements were claimed to have appeared in information published after the merger including press releases and taxpayer’s form 10-q in addition taxpayer was alleged to be jointly and severally liable with corp x as a control person with respect to corp x for corp x’s alleged violations of section b after the merger under section a of the exchange act u s c sec_78t a the section a claim the section b and section a claims against taxpayer were brought on behalf of persons who purchased taxpayer’s securities on the open market after the merger through the day before the date press release exchange act u s c sec_78 and rule 14a-9 c f_r 14a-9 promulgated thereunder hereinafter the section a claim because the taxpayer corp x joint proxy statement contained false and misleading statements regarding corp x’s financial results the section a claim against taxpayer was brought on behalf of persons who held taxpayer’s common_stock on date the date that the joint proxy statement was issued continuously through date the date that the shareholders voted to approve the merger the factual allegations underlying the section a claim were that taxpayer had engaged firm to perform accounting due diligence on corp x and had engaged firm to render a fairness opinion for the benefit of taxpayer’s shareholders that in its evaluation firm discovered certain accounting errors ie failures to comply with gaap which were communicated to taxpayer’s management and that taxpayer instructed firm not to consider these accounting in addition the plaintiffs alleged that taxpayer violated section a of the the complaint also alleged that taxpayer violated section b of the exchange act and rule 10b-5 promulgated thereunder with regard to its conduct and statements prior to the merger however in an order dated date court a dismissed these claims indicating that it found no strong inference of scienter and suggesting that taxpayer itself was a victim of corp x’s fraud accordingly this claim is not addressed in this ruling letter according to taxpayer’s submission the joint proxy statement consisted of a consolidation of taxpayer’s and corp x’s historical financial statements and other previously released information all of which was previously available to the public in an earlier complaint the plaintiffs also asserted an identical section a claim directly against corp x however the court dismissed the section a claim against corp x holding it was filed after the expiration of the applicable statute_of_limitations these accounting errors were different from the accounting improprieties that resulted in the date press release describing the alleged large-scale fraud at corp x and the ensuing restatement of financial results for y fiscal years these smaller errors were corrected in earnings releases dated date and date prior to the announcement of the larger accounting improprieties and their correction created no adverse market reaction on date taxpayer and the plaintiffs entered into a stipulation and agreement errors in issuing a fairness opinion on the potential merger the plaintiffs contended that taxpayer knew or should have known that the accounting errors observed by firm were relevant in that they put corp x’s management’s integrity into question and pointed to the possibility of a larger scale fraud perpetrated by corp x over a period of years thus they alleged that taxpayer and its management acted negligently in failing to make adjustments and disclosures in the joint proxy statement in recognition of these accounting errors of settlement settlement agreement between lead plaintiff taxpayer and corp x pursuant to which the parties agreed to settle the litigation in exchange for the payment of z by taxpayer while the defendants including taxpayer and corp x continued to deny the claims they decided to settle and terminate the claims to avoid the substantial uncertainties expense inconvenience and the distraction of continued defense of the litigation the settlement was intended by the parties to fully and finally compromise resolve discharge and settle the released claims against taxpayer corp x their officers directors and employees amount to an escrow account to be established on behalf of the plaintiffs and ultimately distributed to the plaintiffs pursuant to a plan of allocation drafted by the plaintiffs and approved by the court pursuant to the plan of allocation the damages per share determined with respect to claimants that held taxpayer’s stock on the date of the issuance of the joint proxy statement were calculated in the same manner as the damages per share with respect to claimants that purchased taxpayer’s stock on the open market after the merger announcement and with respect to claimants that acquired corp x stock during the same timeframe whether on the open market or through an exchange of shares in an acquisition except that in the case of the corp x shareholders an adjustment was made to account for the exchange ratio in the merger with taxpayer fees in connection with the litigation these include amounts incurred for attorneys expert witnesses court reporters document management support reporter transcripts document copying accounting advisors consultation damages consultants insurance in addition to the settlement amount taxpayer incurred legal and administrative under the settlement agreement taxpayer agreed to contribute the settlement taxpayer represented that during the class period taxpayer and corp x had by-laws providing for mandatory indemnification with respect to amounts incurred by any person in settlement of any lawsuit to which that person was made a party by reason of being an employee or director of the corporation the same methodology would be applied regardless of whether the claim was brought against taxpayer under section a of the exchange act or against taxpayer or corp x under section b of the exchange act coverage attorneys investigative expenses trial graphic support jury focus groups general trial support and audit committee investigative expenses law and analysis sec_162 provides in part that there shall be allowed as a deduction all the generally amounts paid in settlement of lawsuits are currently deductible if the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_263 prohibits a deduction for capital expenditures specifically sec_263 disallows a deduction for any amounts paid out for new buildings or for permanent improvements or betterments made to increase the value of any property sec_1_263_a_-4 of the income_tax regulations provides in part that a taxpayer must capitalize an amount_paid to another party to acquire any intangible from that party in a purchase or similar transaction for these purposes an intangible includes an ownership_interest in a corporation partnership trust estate limited_liability_company or other entity sec_1_263_a_-4 in addition a taxpayer must capitalize amounts paid to facilitate ie investigate or otherwise pursue the acquisition of an intangible see sec_1_263_a_-4 sec_1 e i cf sec_1_263_a_-5 costs to facilitate an acquisition of a trade_or_business a change in capital structure and certain other transactions acts which gave rise to the litigation were performed in the ordinary conduct of the taxpayer's business see eg 27_tc_960 allowing petitioner to deduct amounts paid in settlement of legal proceedings charging petitioner with mismanagement in the liquidation of assets revrul_80_211 1980_2_cb_57 allowing corporation to deduct amounts paid as punitive_damages that arose from a civil lawsuit against the corporation for breach of contract and fraud in connection with the ordinary conduct of its business activities revrul_79_208 1979_2_cb_79 permitting taxpayer to deduct payments to settle lawsuit and obtain a release from claims under a franchise agreement similarly amounts paid for legal expenses in connection with litigation are allowed as business_expenses where such litigation is directly connected to or proximately results from the conduct of a taxpayer's business see eg 276_us_145 holding that taxpayer may currently deduct amounts paid in defense of a suit against it by its former law partner 22_bta_375 deciding that legal fees incurred by taxpayer to settle a shareholder's claim of misrepresentation in the conduct of business are deductible as business_expenses however if the litigation arises from a capital_transaction then the settlement costs and legal fees associated with such litigation are characterized as acquisition costs and must be capitalized under sec_263 see 397_us_572 holding litigation costs incurred by corporation in appraisal proceedings mandated by state law to determine the value of dissenter’s shares were part of the cost of acquiring those shares 397_us_580 similarly deciding that litigation costs incurred in appraisal action to determine fair purchase_price were costs to acquire property berry petroleum co v commissioner 143_f3d_442 9th cir concluding that legal expenses to defend class action lawsuit alleging breach of fiduciary duty in accomplishing merger were non- deductible acquisition costs 473_f2d_1217 7th cir deciding that amounts paid in settlement of nuisance action that was brought to establish price of property were capital expenditures nevertheless business_expenses are not converted into capital expenditures solely because they have some connection to a capital_transaction in determining whether litigation costs are deductible expenses or capital expenditures the courts and the service have looked to the origin of the claim to which the settlement or other litigation costs relate see woodward v commissioner u s pincite 372_us_39 under the origin_of_the_claim_test the character of a particular expenditure is determined by the transaction or activity from which the taxable_event proximately resulted gilmore u s pincite the purpose consequence or result of the expenditure is irrelevant in determining the origin of the claim and therefore the character of the litigation cost for tax purposes mckeague v commissioner cl_ct aff'd without opinion 852_f2d_1294 fed cir the claim doctrine does not contemplate a mechanical search for the first in the chain of events which led to the litigation but rather requires an examination of all the facts 59_tc_708 citing gilmore u s pincite acq 1973_2_cb_1 revrul_80_119 1980_1_cb_40 this examination must include consideration of the issues involved the nature and objectives of the litigation the defenses asserted the purpose for which the claimed deductions were expended the background of the litigation and all facts pertaining to the controversy morgan's 332_f2d_144 5th cir furthermore where the litigation costs are incurred in conjunction with multiple claims each claim must be analyzed to determine its nature and origin boagni t c pincite revrul_80_119 if certain claims originate in ordinary business transactions and others originate in capital_transactions the litigation costs may be allocated among the various claims see eg 59_tc_634 allocating settlement amount between negligence claim which was deductible and release of stock claim which related to sale of capital_asset class action lawsuit as well as its attorney and other administrative fees may be the courts have indicated and the service has acknowledged that the origin of in the present case the issue involves whether taxpayer’s payment to settle its deducted by taxpayer under sec_162 as ordinary and necessary business_expenses or must be capitalized under sec_263 as costs incurred in connection with the acquisition of assets under the origin_of_the_claim_test the inquiry in this case involves examining the particular claims in the class action litigation and determining whether each claim had its origin in the conduct of taxpayer’s and corp x’s ordinary and necessary business activities or whether any of the claims were rooted in the merger of taxpayer and corp x or in any other corporate acquisitions made by corp x during the class period taxpayer argues that the costs of settling all the claims made against it and corp x in the litigation were attributable to the alleged fraud occurring during the defendants’ ordinary course business activities and did not originate in the merger of taxpayer and corp x or any other capital acquisition several courts have addressed the origin of the claim doctrine in contexts similar to taxpayer’s situation in missouri pacific corp v united_states cl_ct the taxpayer made a public offer to acquire shares of a target corporation’s stock in exchange for its own common_stock the exchange_offer was contained in a prospectus and letter to target’s shareholders the prospectus was then incorporated into a registration_statement filed with the sec following the consummation of the exchange the target’s former shareholders filed a class action lawsuit against the taxpayer and the former target alleging that the prospectus and letter contained false representations that overstated the value of taxpayer’s shares and understated the value of the target’s shares specifically the claims alleged that the prospectus did not properly reflect target’s net_income earnings dividends available and falsely gave the impression that all target’s officers considered the offer to be favorable in addition the prospectus understated taxpayer’s expenses and failed to reveal the business’s lack of growth potential pursuant to a settlement the taxpayer paid damages to shareholders who participated in the exchange_offer in an amount that compensated for the true value of the stocks exchanged on the exchange date the taxpayer claimed that the settlement costs were deductible as ordinary and necessary business_expenses because the complaints were the product of an ongoing dispute between target’s shareholders and the taxpayer as controlling shareholder of target for withholding dividends issuing fraudulent and incomplete financial statements and artificially depressing its stock price the claims_court disagreed with the taxpayer and determined that the settlement payments constituted an adjustment to the amount_paid for the target stock moreover the court analyzed the settlement payment under the origin_of_the_claim_test and determined that the claims originated in the taxpayer’s purchase of the target stock the claims_court noted first that the district_court had dismissed the class action claim dealing with the ongoing dispute between taxpayer and target shareholders as inappropriate to state a basis for a class action then the court looked to the district_court order approving the settlement which specifically stated that the action resulted from a public offer made by the taxpayer to acquire target’s stock lastly the court noted that the settlement payment was made only to the shareholders that exchanged their stock for taxpayer’s stock and not to the target shareholders in general based on these facts the court concluded that the predominant nature of the proceedings involved the adequacy of the consideration paid for the target’s stock in the exchange_offer and thus was grounded in a capital_transaction similarly in 104_tc_584 aff’d 142_f3d_442 wl 9th cir unpublished disposition the petitioner purchased a controlling portion of target_corporation shares from another corporation subsequently the petitioner and target effected a freeze-out exchange of stock merger whereby the petitioner acquired the remaining shares of the target from the public shareholders later the target’s former minority shareholders filed a class action lawsuit against petitioner the claimants included a selling class those former shareholders who sold their target stock on the open market following the petitioner’s acquisition of control of target but before the merger and a merger class those shareholders who exchanged their target stock for taxpayer’s stock in the freeze-out merger the classes sued for breach of fiduciary duty - merger fraud which according to the complaint had its origins in the freezeout merger and was the result of fraud perpetrated in the prospectus by misrepresenting and concealing the actual values of the target and certain of its properties id pincite more specifically the complaint alleged that the petitioner had material information and took actions with respect to target and its assets which it failed to disclose to the minority shareholders and that in sec filings made prior to the merger the petitioner belittled the value of target and its properties causing an improper evaluation of the exchange ratio eventually the petitioner and the classes entered a stipulation of settlement under which the petitioner agreed to pay the former minority shareholders dollar_figure million the petitioner then deducted the legal expenses and other costs attributable to its defense of the class action as ordinary and necessary business_expenses the service challenged the deduction on the grounds that the legal expenses constituted capital expenditures under sec_263 and the courts agreed using the origin_of_the_claim_test the tax_court concluded that the litigation originated in the taxpayer’s acquisition of the target stock which culminated in the merger the court noted that the class action complaint specifically stated that the breach of fiduciary duty had its origins in the merger and that the factual allegations and legal arguments made by both parties in the litigation focused on the merger and the establishment of a fair exchange ratio the court_of_appeals for the ninth circuit affirmed the tax_court in an unpublished decision determining that there was no difference between the claims of the selling class or the merging class and that the origin of the claim for both classes was fraud in the representations made to accomplish the merger at a good price not merely fraud in the operation of the companies which was incidental to the merger and related to it only in a but for sense berry petroleum 142_f3d_442 wl at claims against corp x because the litigation at issue in taxpayer’s ruling_request involves several different claims each claim must be analyzed in order to determine its origin and accordingly the character of the settlement payments and litigation costs relating to the claim see revrul_80_119 1980_1_cb_40 as discussed above part of the litigation at issue involves section b claims filed against corp x under these claims the complaint alleges that corp x and certain of its officers engaged in a scheme to intentionally defraud investors and the public markets through conduct that was designed to inflate corp x’s financial results and to conceal its actual financial status this conduct included the use of improper accounting devices in the reporting of business transactions which had the effect of creating revenue and earnings according to the complaint these devices enabled corp x to publish false financial statements and other public reports and regulatory filings which then allowed corp x to acquire other corporations at artificially low prices and to eventually accomplish the merger with taxpayer the class members making these claims include persons who purchased or otherwise acquired eg through exchange of shares corp x securities from the first date that corp x allegedly published allegedly fraudulent financial results through the date of the merger with taxpayer these class members also include persons who purchased taxpayer’s securities on the open market from the merger announcement date until the day before the press release announcing the possible fraud under these circumstances we believe that the origin of these claims was in the ordinary conduct of corp x’s trade_or_business specifically based on our review of the various litigation documents we believe that these claims had their basis in the accounting improprieties allegedly perpetrated by corp x and its officers over a period of years and the publication over these years of the allegedly fraudulent financial results that incorporated these improprieties generally the preparation and publication of financial statements is a common and routine activity in the carrying on of a trade_or_business thus the plaintiffs’ claims accusing corp x and its officers of using improper accounting devices in the reporting of its business transactions and of including this allegedly fraudulent information in corp x’s financial statements and other filings have their origin in the ongoing operation and conduct of corp x’s business both the courts and the service have allowed taxpayers to deduct the costs of settling and defending claims arising out of fraudulent misrepresentations made in the conduct of their trade_or_business see 234_f2d_660 6th cir 77_tc_608 22_bta_375 revrul_80_211 1980_2_cb_57 since the section b claims against corp x arose in the ordinary conduct of the corp x’s business the costs of litigating and settling these claims constitute ordinary and necessary business_expenses under sec_162 furthermore the section b claims against corp x did not arise out of any capital_transactions although corp x’s alleged accounting improprieties and resulting publication of fraudulent financial results may have affected the value or perception of the value of corp x’s stock in various corporate acquisitions made by corp x during years in which the fraud occurred and may have affected the price paid for corp x stock in the merger with taxpayer these consequences are not probative of the origin of the claims most importantly as discussed above the pleadings make clear that the section b claims against corp x have their basis in the accounting improprieties allegedly perpetrated by corp x and its officers in the ordinary conduct of corp x’s business over a period of years the complaint provides no indication that these accounting improprieties stemmed from any conduct by corp x in the course of any acquisition transaction or in the merger with taxpayer further the section b claims against corp x would exist regardless of whether corp x engaged in any acquisition or merger transactions while some of the claimants acquired their corp x securities in corporate acquisition transactions the parties making these claims also include parties that purchased their securities on the open market unrelated to any particular acquisitive transaction in either case the section b claims against corp x are identical in all of these cases the claims originated from corp x’s use of allegedly improper and fraudulent accounting practices in reporting its business transactions while this conduct had the ultimate effect of artificially inflating the value of corp x’s stock this inflation was a result of the accounting improprieties the fact that certain claimants acquired their shares in or after an acquisition transaction would not recharacterize the origin of their claims and berry petroleum t c pincite discussed above in these cases the courts determined that the claims at issue originated in the taxpayers’ acquisitions of targets’ stock rather then in their ordinary business operations in missouri pacific the alleged misrepresentations were made solely in the preparation of information for taxpayer’s public offer and involved only those parties that participated in the exchange_offer see missouri pacific cl_ct pincite in berry petroleum the complaint specifically alleged that the taxpayer’s breach of fiduciary duty had its origins in the merger see berry petroleum t c pincite in that case the allegations focused on the taxpayer’s misrepresentations and omissions in the prospectus for the purpose of accomplishing the merger at a good price and in establishing a fair exchange price and ratio id pincite further the litigation documents characterized the berry litigation as a ’quasi-appraisal’ action id to the contrary in the present case the section b claims against corp x involve accounting improprieties that occurred independent of and outside the context of any particular acquisitions by corp x or the merger with taxpayer moreover these section b claims were not limited to parties that purchased or exchanged securities in an acquisition but were brought by all parties who purchased and acquired securities during the time the alleged accounting improprieties occurred in addition unlike missouri pacific and berry petroleum the in addition this situation is distinguishable from missouri pacific cl_ct pincite complaint and the litigation documents underlying the claims against corp x do not focus on the facts surrounding the establishment of a fair exchange price for purposes of the acquisitions or merger rather the factual allegations underlying these claims focus on the fraudulent and deceptive accounting practices allegedly perpetrated by corp x over the course of several years thus the origin of the section b claims against corp x was not in the process of any acquisition or the merger with taxpayer but in the ongoing accounting fraud accordingly the settlement and litigation costs allocable to these claims should not be treated as capital expenditures under sec_263 claims against taxpayer the section b and section a claims these claims were almost identical to the claims brought against corp x under in addition to the claims asserted against corp x the litigation also includes certain claims against taxpayer the first set of claims against taxpayer involves alleged violations of sections b and a of the exchange act these claims were brought on behalf of parties who purchased taxpayer’s securities on the open market after the merger of corp x and taxpayer and alleged that taxpayer violated these statutes in its own capacity and as a controlling person with respect to corp x’s violations by knowingly making untrue and misleading statements about corp x’s financial condition and operating results in documents published after the merger section b of the exchange act except they were based on statements published by taxpayer and corp x after the merger in essence taxpayer is being held accountable for the long-term accounting fraud allegedly perpetrated by corp x and its own failure to discover and or reveal the fraud in financial statements and other documents filed after the merger until date for the same reasons discussed above with regard to the claims against corp x we believe that the section b and section a claims asserted against taxpayer also had their origin in the ongoing operation and conduct of taxpayer’s trade_or_business as with corp x the allegations of fraud under these claims originated in taxpayer’s preparation and publication of financial statements and related documents a routine activity in the conduct_of_a_trade_or_business moreover these claims do not have their origin in the merger of taxpayer and corp x while the litigation came soon after the merger and the merger itself may have triggered taxpayer’s potential liability by connecting it to corp x these facts do not establish that the merger was the origin of the claim see eg 539_f2d_929 3d cir legal expenses were deductible where government could not show litigation was integral part of the corporate acquisition as previously noted these claims were brought by persons that purchased stock after the merger and were based on alleged misrepresentations in statements published after the merger thus these particular claims were not based on taxpayer’s the section a claim an additional claim against taxpayer involves taxpayer’s alleged violations of activities in the process of the merger but rather were based on alleged misrepresentations occurring in the course of its business operations after and outside the context of the merger accordingly the settlement and litigation costs allocable to the section b and a claims against taxpayer are not treated as capital expenditures under sec_263 but may be deducted under sec_162 section a of the exchange act and rule 14a-9 promulgated thereunder the section a claim against taxpayer was brought on behalf of persons who held taxpayer’s common_stock on the date that the joint proxy statement was issued and continued to hold such stock through the date that the shareholders approved the merger under this claim the plaintiffs alleged that taxpayer knew or should have known that the joint proxy statement issued in the merger of taxpayer and corp x contained materially false and misleading statements regarding corp x’s financial results in addition the complaint alleged that for purposes of the joint proxy statement taxpayer failed to reveal and instructed firm not to consider certain accounting errors ie failures to comply with gaap discovered by firm during the due diligence process according to the complaint the discovery of these accounting errors and their proper consideration in the joint proxy process should have caused taxpayer to question corp x’s management’s integrity and would have alerted taxpayer to the possibility of larger scale fraud perpetrated by corp x over the several preceding years characterization of the claim and instead considered the substance of the entire transaction see 473_f2d_1217 7th cir holding that amounts paid to settle a nuisance action in substance had their origin in the acquisition of a capital_asset and thus were considered capital expenditures 114_tc_458 holding that legal fees incurred in defending against an anti-trust action had their origin in the taxpayer’s acquisition transaction while on its face the section a claim appears to arise in the context of the merger ie in the preparation of the joint proxy a thorough consideration of the facts in this case suggests that the actual origin of this claim was not the merger itself but rather was the ongoing fraud allegedly perpetrated by corp x during the years prior to the merger first although the section a claim is based on the inclusion of false and misleading statements in the joint proxy statement many of these statements did not originate in the merger transaction according to taxpayer the joint proxy statement consisted of a combination of taxpayer’s and corp x’s previously published financial statements and previously these accounting errors were different from the accounting improprieties that were the main subject of the litigation and that resulted in the date press release and restatement see supra note in determining the origin of a claim the courts have looked beyond the formal second although the section a claim also alleges that taxpayer made disseminated financial information as asserted in the section a claim and the claims previously discussed corp x’s historical financial statements incorporated the results of corp x’s ongoing accounting fraud thus in essence these claims are identical to the claims alleged by the other claimants in the litigation ie that the parties were damaged by the accounting improprieties allegedly perpetrated by corp x in the reporting of its business transactions and in the publication of fraudulent financial results incorporating these improprieties as discussed above we believe these claims originated in the ordinary conduct of corp x’s business and not in the merger or any other capital_transaction additional misrepresentations in the joint proxy statement by failing to consider and by instructing firm not to consider certain additional accounting errors discovered by firm during the due diligence process this allegation by itself does not provide the foundation for the claim the complaint suggests rather that these accounting errors were significant primarily because of their relationship to the larger fraud perpetrated by corp x as noted above the plaintiff’s allege that these accounting errors although different from the accounting irregularities perpetrated by corp x in their ongoing fraud should have caused taxpayer to question corp x’s management’s integrity and alerted taxpayer to the possibility of larger scale fraud perpetrated by corp x over the several preceding years furthermore the allegation regarding taxpayer’s failure to reveal or consider the accounting errors by itself appears to have only incidental value to the claim in fact after the merger and prior to taxpayer’s announcements regarding the finding of corp x’s large-scale accounting fraud taxpayer corrected these accounting errors by issuing earnings releases which created no adverse market reaction thus the value of this allegation appears to be in its relationship to the larger accounting fraud specifically in connecting taxpayer by means of the joint proxy statement to the ongoing accounting fraud allegedly perpetrated by corp x over the years prior to the merger distinguishable from the situations addressed in missouri pacific cl_ct pincite and berry petroleum t c pincite as noted above in both of these cases the courts denied deductions for amounts to settle claims because the claims arose from corporate acquisitions unlike the section a claim presently at issue the allegations in these cases involved misrepresentations and omissions made solely in the context of and for the purpose of an acquisition in both cases the courts looked to the various litigation documents which specifically characterized the claims as arising out of the mergers or in the process of the acquisition see missouri pacific cl_ct pincite looking to the language of the complaint and the district_court order approving the settlement berry in fact an identical section a claim was brought directly against corp x in an earlier version of the complaint however the court dismissed this claim holding it was filed after the expiration of the applicable statute_of_limitations third like the foregoing claims we believe that the section a claim is in contrast in the current case the litigation documents expressly connect the petroleum t c pincite citing language in the class action complaint and the petitioner’s brief moreover in both cases the courts rejected the taxpayers’ contentions that the claims arose from any ongoing disputes or breaches of fiduciary duty in the management of the corporation see missouri pacific cl_ct pincite noting that the ongoing dispute between shareholders and management could hardly have been a substantial basis for the subsequent settlement of the class action berry petroleum t c pincite aff’d f3d pincite wl at suggesting that fraud in the operation of the companies was merely incidental to the merger section a claim to corp x’s on-going accounting fraud specifically under the complaint the claim is based primarily on fraudulent information contained in financial documents published well before the merger and only republished as a consequence of the merger in addition the section a claim is based in substantial part on the inclusion or omission of information in the joint proxy statement that the plaintiff asserts is relevant in its relationship to the possible discovery by taxpayer of the ongoing accounting fraud at corp x in fact the litigation documents consistently characterize all the financial misrepresentations in the litigation as arising from massive accounting fraud carried out by corp x and after the merger by the combined entity of taxpayer and corp x this identity of claims is consistent with the taxpayer’s draft settlement agreement which pays out similar damages to all the claimants regardless of whether their claims arise under section a or b of the exchange act thus unlike the facts in missouri pacific and berry petroleum the section a claim in the present case had a direct and substantial relationship to the fraud perpetrated in the operation of corp x’s business the section a claim with its connection to the joint proxy statement was merely the mechanism by which certain of taxpayer’s shareholders could show harm by and receive damages for corp x’s ongoing accounting fraud as such we believe that in substance the origin of the section a claim was not in the process of the merger but in the long-term accounting fraud accordingly the settlement and litigation costs allocable to this claim are not treated as acquisition costs under sec_263 but may be deducted as ordinary and necessary business_expenses under sec_162 conclusion thus for the reasons discussed above and based solely on the facts and circumstances presented herein we conclude that amounts incurred by taxpayer to settle the above-referenced class action lawsuit as well as legal fees and other administrative fees attributable to the claims discussed above may be deducted as ordinary and necessary business_expenses under sec_162 concerning the tax consequences of any aspect of any transaction or item discussed or except as expressly provided herein no opinion is expressed or implied referenced in this letter further except as expressed herein no opinion is expressed or implied regarding the application of any section of the code including but not limited to sec_482 thus the conclusion determined herein shall not preclude an adjustment under any other applicable code provisions including sec_482 representations submitted by taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the rulings contained in this letter are based upon information and a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the provisions of a power_of_attorney on file with this office we are sending copies of this letter_ruling to taxpayer’s authorized representatives sincerely yours robert m casey senior technician reviewer branch office of associate chief_counsel income_tax accounting cc
